DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019112785640, filed on 12/13/2019 in China.

	Information Disclosure Statement
The IDS filed on 10/25/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 02/18/2020 is acceptable.

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  In claim 2, line 21 and claim 7, line 21, “the bonding component” should correct as – the bending component --.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The [CN 110288908].
Regarding claim 1, A [CN110288908] discloses a foldable mechanism (2, figures 1-6), comprising: 
a bending component (27, figures 2-6) configured to fold and unfold between 0 degrees and 180 degrees, wherein the bending component has a first surface (a top surface of the bending component 27, figures 2-3) and a second surface (a bottom surface of the bending component 27, figures 2-3) opposite to each other; 
a supporting component (12 & 13, figures 1-6) disposed on the first surface of the bending component, comprising a first elastic material layer (13, figures 1-6) and a flexible metal layer (12, figures 1-6), wherein the first elastic material layer connects the bending component and the flexible metal layer is disposed on a surface of the first elastic material layer away from the bending component (figures 2-3); and 
a connecting component (14, figures 1-6) disposed on the second surface of the bending component, comprising a second elastic material layer (141, figures 1-6).
Regarding claim 6, A [CN110288908] discloses a foldable display device (1, figures 1-6), comprising: 

a supporting component (12 & 13, figures 1-6) disposed on the first surface of the bending component, comprising a first elastic material layer (13, figures 1-6) and a flexible metal layer (12, figures 1-6), wherein the first elastic material layer connects the bending component and the flexible metal layer is disposed on a surface of the first elastic material layer away from the bending component (figures 2-3); and 
a connecting component (14, figures 1-6) disposed on the second surface of the bending component, comprising a second elastic material layer (141, figures 1-6).
a flexible display (11, figures 1-6) disposed on a surface of the supporting component away from the bending component to support the flexible metal layer, wherein two ends of the flexible display are curved and respectively cover the bending component.
Regarding claims 2 and 7, The [CN110288908] discloses wherein the bending component comprises: 
a plurality of rigid body blocks (22, figures 1-6); 
a metal sheet (12, figures 1-6); 
a plurality of fixed shafts (233, figures 1-6); 
a plurality of first connecting rods (231, figures 1-6); 
a plurality of second connecting rods (232, figures 1-6); 
a plurality of third connecting rods (24, figures 1-6); and 

the metal sheet (12, figures 1-6) is disposed on one surface of the plurality of rigid body blocks and comprises a bendable and recoverable metal material; 
the plurality of fixed shafts (233, figures 1-6) are respectively disposed at two opposite surfaces of the plurality of rigid body blocks to which the metal sheet is not connected; 
the plurality of first connecting rods (231, figures 1-6) and the plurality of second connecting rods (232, figures 1-6) are alternately connected to a fixed shaft of an adjacent rigid body block to rotate relatively; 
the plurality of third connecting rods (24, figures 1-6) are respectively fixed to the fixed shafts on the plurality of rigid body blocks on outermost sides;
the plurality of third connecting rods (24, figures 1-6) are longer than the plurality of first connecting rods and the plurality of second connecting rods, and there is no relative displacement and rotation between the plurality of third connecting rods and the plurality of fixed shafts (233, figures 1-6); and
the bending component is folded and unfolded between 0 degrees and 180 degrees by connection and combination of the plurality of rigid body blocks, the plurality of fixed shafts, the plurality of first connecting rods, the plurality of second connecting rods, and the plurality of third connecting rods (figures 1-6).
Regarding claims 3 and 8, The [CN110288908] discloses wherein the first elastic material layer (13, figures 1-6) is connected to the metal sheet (12, figures 1-6) of the bending component and has a same shape as the metal sheet (figures 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the [CN110288908] in view of Park et al. [US 2017/0373281].
Regarding claims 4 and 9, The [CN110288908] discloses the claimed invention except for wherein the first elastic material layer has a Young's modulus of 0.1 to 100 Mpa, and the second elastic material layer has a Young's modulus of 0.1 to 100 Mpa.
	Park et al., disclose a flexible display module (202, figures 1-6) comprising at least one elastic material layer (321, figures 5-6), wherein the elastic material layer has a Young's modulus of 10 to 100 Mpa (paragraph 0055).
	It would have been to one of ordinary skill in the art at the time the invention was made to design the first and second elastic material layer(s) having a Young's modulus from 0.1 to 100 Mpa in the foldable display device of the [CN110288908], as suggested by Park et al., for the purpose of reducing a possible stress forces occurring due to bending state and also providing a force to make the foldable display in a flat state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the [CN110288908].
Regarding claims 5 and 10, The [CN110288908] disclose the claimed invention except for wherein the metal sheet has a tensile strength between 100 and 1000 MPa.
The specific tensile strength of the metal sheet being arranged from 100 to 1000MPa would have been an obvious design consideration based on the particular type of the metal to design the metal support in the display device which is intended to design by manufactures, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pelissier et al. [US 2020/0225710] disclose portable information handling system mid-frame to sliding frame assembly;
Park et al. [US 2019/0302850] disclose display device and method of manufacturing the same; and
Lin et al. [US 2020/0103941] disclose foldable display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
11/19/2021